DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In this instance, claims 1 and 10 recite a “pneumatic-electric-hydraulic” control device. However, the specification or the claims do not identify any structure that is “pneumatic”. The examiner notes that claims 5, 13-15 and 20 are drawn to electrically or hydraulically actuated or driven elements, there are no claims drawn to a “pneumatically” operated component. Thus there is no enablement for a “pneumatic-electric-hydraulic” control device.
Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not In this case, the claims recite a “pneumatic-electric-hydraulic” control device, a “drill bit replacement device”, and a “wellhead device”, and the specification does not describe any elements or structure that would enable one of ordinary skill in the art to ascertain how these devices perform the recited function.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As noted above, claims 1 and 10 recite a “pneumatic-electric-hydraulic” control device, and this term is indefinite because it is not clear if the limitations are presented as alternative systems, or rather if the intent is to have a single controller that controls all of the “pneumatic”, “electric” and “hydraulic” systems in the drilling system. As previously noted, since there are no pneumatically operated devices recited in either of the specification or the claims, it is not clear what purpose is served by a “pneumatic-electric-hydraulic” control device.

Allowable Subject Matter
Claims 1-20 may be allowable if rewritten to overcome the rejections under 35 U.S.C. § 112, as outlined above; as the prior art does not disclose, teach or suggest the submarine drilling system that is 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3,095,048 (O’Neill et al.) is drawn to a submarine oil well drilling machine suitable for drilling on the sea floor including a derrick and casing and drilling equipment. US 3,934,660 (Nelson) describes a submarine oil well drilling machine that uses coiled tubing (see figure 2). US 2016/0251907 A1 (Walker) is drawn to a submarine oil well drilling machine that is propelled along the sea floor by a pair of hydraulic tracks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/               Primary Examiner, Art Unit 3679